This appeal is from a final decree granting appellee a divorce from appellant on the ground of extreme cruelty. *Page 666 
It is contended that the allegations of the bill of complaint are insufficient to show the statutory residence required of complainant to bring such a bill, that no acts constituting extreme cruelty are shown and that the bill is otherwise insufficient to support a decree for divorce.
The test to determine the sufficiency of a bill of complaint to support a final decree of divorce for extreme cruelty was defined in the case of Diem v. Diem, decided by this Court January 5, 1940. The allegations of the bill in this case are sufficient to meet that test and the latter case concluded this one on that point.
On the question of residence, much evidence was taken, some of which is in conflict, but the chancellor held that the required residence was shown and we find no reason to reverse his finding.
His judgment is therefore affirmed.
Affirmed.
BUFORD and THOMAS, J.J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.